Citation Nr: 1803012	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  08-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to July 1994 and from October 2003 to February 2005, which included service in the Southwest Asia theater of operations.  The Veteran's awards and decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In June 2010, the Veteran provided testimony at a Travel Board Hearing before a Veterans Law Judge (VLJ) who has since retired.  VA regulations require that the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2017).  The Veteran was notified of this requirement and offered the opportunity to request a new hearing.  In November 2017, the Veteran endorsed that he does not wish to have a new hearing.

In January 2011, October 2014, and September 2015, the Board remanded the claim for additional development.


FINDING OF FACT

In July 2016, prior to the promulgation of a decision in the appeal, the Veteran notified the RO that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.   

In the present case, the Veteran requested to withdraw his appeal as to the issue of entitlement to service connection for a right knee disability by way of a July 2016 phone call to the RO.  See July 2016 Report of General Information (VA Form 21-0820).  The phone call was memorialized in writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


